To compel payment of a warrant drawn by the proper officers of a school district, for the amount of the primary school interest fund, apportioned by the superintendent of public instruction to said school district, and which had been paid to the respondent by the county treasurer.
Granted April 8, 1886.
It was insisted that relator was not a duly qualified officer, and *1399that the township clerk had made no apportionment of the fund to the district, under How. Stat., Secs 5088-5089.
Held, that the direction of the payment over of the money was made by the superintendent of public instruction under the statute, and that this direction followed the moneys into the hands of the township treasurer; that no other order or apportionment was necessary, and none can be made by the township clerk. Further, that the person presenting the order was the assessor de facto, and whether he was or not such officer de jure, cannot be determined in this proceeding. Mead vs. County Treasurer, 36 M., 416.